     Case 3:20-cv-00377-W-AGS Document 17 Filed 05/21/20 PageID.40 Page 1 of 1




 1
 2
 3
 4
 5
 6                         UNITED STATES DISTRICT COURT
 7                       SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   CHRIS LANGER,                                      Case No.: 20-CV-0377 W (AGS)
10                                     Plaintiff,
                                                        ORDER DISMISSiING WITH
11   v.                                                 PREJUDICE PURSUANT TO FED.
                                                        R. CIV. P. 41(a)(2) [DOC. 16]
12   MILAN REAL ESTATE
     INVESTMENTS, LLC, et al.,
13
                                    Defendants.
14
15         Pending before the Court is Plaintiff’s motion for voluntary dismissal with
16   prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2). Good cause appearing,
17   the Court GRANTS Plaintiff’s motion for voluntary dismissal with prejudice. [Doc. 16.]
18
19         IT IS SO ORDERED.
20
     Dated: May 21, 2020
21
22
23                                                        States District Judge

24
25
26                                                  1
                                                                                  20-CV-0377 W (AGS)
27
28
